Citation Nr: 9936125	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-49 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.  

2.  Entitlement to service connection for skin growths on the 
breasts secondary to service-connected cysts on the forearm, 
leg, and roof of the mouth and service-connected sarcoidosis.  

3.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disability.  

4. Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from June 1976 to 
November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
declined to reopen a claim of entitlement to service 
connection for gastritis, denied as not well grounded the 
claim of service connection for skin growths on the breasts 
secondary to service-connected cysts on the forearm, leg, and 
roof of the mouth and service-connected sarcoidosis, granted 
compensation under 38 U.S.C.A. § 1151 for a right shoulder 
disability (assigning it a 20 percent evaluation), and denied 
a rating in excess of 10 percent for degenerative disc 
disease of the cervical spine.  

The appellant disagreed with the service-connection 
determinations, above, as well as the evaluation assigned the 
service-connected right shoulder disability.  By March 1998 
rating decision, the RO increased the evaluation assigned the 
right shoulder disability to 30 percent disabling and 
increased the evaluation assigned the degenerative disc 
disease of the cervical spine to 20 percent disabling.  As 
the appellant presumably seeks the maximum benefit allowable 
under the applicable criteria, the issues on appeal are as 
stated on the title page above.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993). 

During this appeal, Disabled American Veterans (DAV) 
represented the appellant.  In a March 1998 letter to the RO, 
however, DAV indicated that it would no longer represent the 
appellant.  This communication satisfies the requirements of 
38 C.F.R. § 20.608(a) for withdrawal of representation prior 
to certification of the appeal to the Board.  By letter in 
August 1999, the Board asked the appellant whether she wanted 
to appoint another representative and informed her that if 
she did not appoint another representative within 30 days of 
the letter the Board would assume she did not desire 
representation.  The record does not show receipt of any 
communication from the appellant appointing another 
representative.  In the interest of fairness, in reviewing 
the claims the Board shall consider DAV's arguments on the 
appellant's behalf to the extent that they are favorable to 
her claims.  

The claims for evaluations in excess of 30 percent for a 
right shoulder disability and in excess of 20 percent for 
degenerative disc disease of the cervical spine are addressed 
in the Remand section below.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
gastritis was denied by decision in October 1987; the 
appellant was notified by the RO thereof on November 30, 
1987; she did not initiate an appeal of that issue.  

2.  The additional evidence furnished the record after 
October 1987 is new and material as it bears directly and 
substantially on the claim of service connection for 
gastritis.  

3.  Competent evidence has been submitted showing a 
continuity of symptomatology between post-service findings of 
gastric or ulcer disorder and service.  

4.  No competent evidence has been submitted linking the 
post-service findings of a skin growths on the breasts to 
service or a service-connected disability.  




CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
gastritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of service connection for gastritis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of service connection for skin growths on the 
breasts secondary to service-connected cysts on the forearm, 
leg, and roof of the mouth and/or service-connected 
sarcoidosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence With Respect to the Gastritis 
Claim

In November and December 1986, the appellant filed 
applications for VA compensation benefits, including service 
connection for gastritis.  The RO denied the claim by October 
1987 rating decision and informed the appellant of the 
decision by November 30, 1987 letter.  Because the record 
does not indicate the appellant filed a timely notice of 
disagreement with the October 1987 decision, that 
determination is final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The appellant later sought to reopen the claim.  By September 
1991 rating decision the RO implemented a series of 
determinations based on the Board's August 1991 decision, 
which are not at issue here, and declined to reopen the claim 
of service connection for gastritis.  By February 2, 1992 
letter, the RO generally notified her of an increase in 
compensation benefits arising from implementation of the 
Board's August 1991 decision.  That letter did not, however, 
include a copy of the rating decision or any reference to the 
decision not to reopen the claim of service connection for 
gastritis.  Although she did receive notice of her procedural 
rights, finality requires notice of the actual decision.  See 
38 C.F.R. § 3.103(a), (b)(1) (claimant entitled to written 
notice of decisions).  As the record does not indicate that 
the appellant received notice of the September 1991 rating 
decision declining to reopen the claim of service connection 
for gastritis, that decision is not final.  

This procedural difficulty, though, does not vitiate the 
finality of the October 1987 rating decision.  An exception 
to this rule of finality exists when an appellant submits new 
and material evidence with respect to a final claim.  In that 
case, the claim will be reopened and adjudicated on the 
merits.  See 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.   See 
Barnett, 83 F.3d at 1383-84.  

In August 1995, the appellant's representative asked that the 
claim of service connection for gastritis be reopened and 
allowed.  The RO, in the January 1996 rating decision here at 
issue, declined to reopen the claim citing the absence of new 
and material evidence.  The appellant disagreed, and this 
appeal ensued.  

The analysis required to adjudicate the application to reopen 
the previously denied claim requires three steps as set forth 
in Elkins v. West, 12 Vet. App. 209, 214 (1999).  VA must 
(1) determine whether the [appellant] has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108; (2) 
if new and material evidence has been presented, immediately 
on reopening the claim determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (as distinguished from the 
original claim) is well grounded; and (3) if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 
Vet. App. at 206-07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  New evidence unlikely 
to convince VA to alter its previous decision may be material 
if it provides a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually alter the rating decision.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. 
App. at 214.  The reopening standard provides for judgment as 
to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998).  

The new and material evidence must be presented or secured 
since the time the claim was finally disallowed on any basis.  
Evans, 9 Vet. App. at 285.  The newly presented evidence need 
not be probative of all the elements required to award the 
claim, but only as to each element that was a specified basis 
for the last disallowance.  Id. at 284.  Prior evidence of 
record is important in determining whether evidence is new 
for purposes of deciding whether to reopen a claim.  Id.  

At the time of the October 1987 rating decision, the RO 
summarized the evidence of record and concluded that service 
connection was not warranted.  The service medical records 
showed that during 1986, the last year of the appellant's 
service, she complained of frequent indigestion and 
intestinal or stomach trouble since 1982.  A esophageal 
gastroduodenoscopy was normal.  Diagnoses included gastritis, 
recurrent indigestion, irritable bowel syndrome, 
gastroenteritis, and peptic ulcer disease.  Post-service 
medical records included a May 1987 service medical record 
noting a diagnosis of epigastric pain.  VA examination in May 
1987 was negative for digestive symptomatology.  The RO 
denied the claim in October 1987 because no residuals were 
noted on VA examination.  

The evidence submitted after October 1987 includes several 
documents noting current gastric and ulcerative symptoms.  
This additional evidence included copies of May and July 1986 
service medical records already associated with the claims 
file and considered by the RO in October 1987.  These 
documents by definition cannot be "new" evidence.  Other 
additional evidence includes the following:

? May 1988 VA clinical records noted an assessment 
of peptic ulcer disease.  

? April to June 1991 private clinical records 
showed gastritis, abdominal and epigastric pain, 
chronic indigestion, and nonspecific bowel gas 
pattern. 

? VA clinical records from May to September 1991 
showed a gastric disorder characterized as 
abdominal pain with unclear etiology, chronic 
indigestion, gastroesophageal reflux, functional 
bowel disorder, gastric reflux, bowel 
dysfunction, and peptic ulcer disease.  It was 
noted that she took over-the-counter medications 
for symptomatology associated with these 
disorders.  

? VA upper gastrointestinal series in May 1993 
showed gastroesophageal reflux.  

? August 1995 private medical examination 
indicated a history of peptic ulcer disease.  

? October 1996 VA examination revealed a diagnosis 
of gastroesophageal reflux, apparently based on 
the May 1993 upper gastrointestinal series.  

This additional evidence illustrates that the appellant has 
had medical treatment for gastric and ulcer symptomatology.  
As noted above, the newly presented evidence need not be 
probative of all the elements required to award the claim, 
just each element that was a specified basis for the last 
disallowance.  Evans, 9 Vet. App. at 284.  In this case, the 
RO in October 1987 denied the claim because the most recent 
VA examination failed to identify any gastric symptoms.  The 
additional evidence, by clearly identifying current 
symptomatology, constitutes both new and material evidence as 
to that aspect of the claim on which the RO based the 
previous denial.  Because new and material evidence has been 
submitted, the claim of service connection for gastritis is 
reopened.  

II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  A claim may also be well grounded 
if the condition is observed during service or during any 
applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

B.  Service Connection for a Gastric Disorder

The evidence set forth above demonstrates that the appellant 
had gastric symptomatology during service in 1986 and 
continued to have such symptomatology through October 1996.  
A service medical record, prepared in May 1987 after 
separation from service, showed a diagnosis of epigastric 
pain.  While a VA examination in May 1987 was negative for 
digestive symptomatology, ulcerative or gastric 
symptomatology was noted in VA clinical records in May 1988, 
private clinical records from April to June 1991, VA clinical 
records from May to September 1991, a VA upper 
gastrointestinal series in May 1993, a private medical 
examination in August 1995, and a VA examination in October 
1996.  This series of evidence illustrates a continuity of 
symptomatology between the current claim and the appellant's 
service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

As such, the Board determines that the reopened claim of 
service connection for gastritis is well grounded.  Because 
the claim is well grounded, VA has a statutory obligation to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  Action 
mandated by that obligation is addressed in the Remand 
section of this decision.  

C.  Service Connection for Skin Growths on the Breasts

By October 1987 rating decision, the RO established service 
connection for pulmonary sarcoidosis and cysts on the 
forearm, leg, and roof of the mouth related to sarcoidosis.  
The appellant here does not claim that evidence of growths on 
her breasts may be traced to directly to service.  She 
instead argues that such symptomatology is related to the 
service-connected pulmonary sarcoidosis and the service-
connected cysts on the forearm, leg, and roof of the mouth.  

The claims file includes evidence that the appellant has been 
treated for breast cancer.  VA and private clinical and 
hospital records in March and April 1991 show a history of 
breast cancer.  While the record does not contain clinical 
evidence of surgery, a May 1991 VA hospital summary noted 
that the appellant was status post lumpectomy approximately 
one year earlier.  In May 1991, she underwent reconstruction 
of the right breast, including insertion of a breast implant, 
and mastopexy of the left breast for symmetry.  In September 
1996, at a VA hospital, the appellant underwent removal of 
the right breast implant due to contracture of the right 
breast around the implant.  

In a December 1990 hearing, the appellant testified that she 
had a cyst on her right breast removed in late 1988 and that 
a calcification was removed after the cyst was removed.  She 
stated that she had another cyst on the right breast that is 
painful.  

VA clinical records in 1988 showed excision of an infected 
right breast abscess or cyst and subsequent calcification.  
No skin irritation was noted.  A private physician's May 1994 
clinical record referred to a history of right breast cyst in 
1988.  VA clinical records from March 1989 to September 1991 
showed well-healed scars.  The only references to any skin 
irritations was in July and August 1991 where a infection of 
the surgical stitches was noted as well as cellulitis 
presumably affecting the breast.  In an April 1993 VA 
clinical record, however, no skin problems were noted.  

A September 1995 VA skin examination revealed no current 
findings, but did note signs of past candidiasis on the 
breasts, defined as eczema-like lesions of the interdigital 
spaces of the skin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
at 262 (27th ed., 1988).  

A September 1995 VA medical examination indicated as history 
that the appellant had a right breast cyst in 1988, 
calcifications in the right breast in August 1988, a 
lumpectomy in 1989, and breast implants inserted in May 1991.  
Examination revealed the skin to include well-healed scars 
following the surgical procedures.  There was no reference to 
skin lesions or growths.  

An August 1996 VA clinical record noted there was no 
cellulitis on the breasts.  September to November 1996 VA 
clinical records noted that the surgical scars were well 
healed but painful, and that there was no showing of any 
infections or growths.  

VA general examination in October 1996 indicated eschar on 
both breasts status post surgery.  Eschar is a slough 
produced by a thermal burn, by a corrosive application, or by 
gangrene.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, at 581 (27th ed. 
1988).  

In October 1997, the appellant stated that she had various 
cysts on her breasts and that there had been two different 
opinions as to the cause of the cysts.  She indicated that 
one VA doctor told her the cysts were related to earlier 
cysts she had secondary to sarcoidosis.  She also reported 
that another VA doctor indicated the cysts were related to 
thyroid disease.  

The findings in these post-service clinical, hospital, and 
examination records indicate that the appellant had 
symptomatology involving the skin of her breasts variously 
described as candidiasis, eschar, and cellulitis.  This 
evidence satisfies the first element of a well-grounded 
claim, requiring competent medical evidence of a current 
disorder.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
506.  The appellant alleges that this symptomatology is 
related to one of two service-connected disabilities, 
sarcoidosis or sarcoidosis-related cysts on the forearm, leg, 
and roof of the mouth.  

As noted above, a well-grounded claim for secondary service 
connection requires competent medical evidence to support the 
alleged causal relationship.  Jones, 7 Vet. App. at 137.  In 
reviewing the evidence summarized above, nothing in the 
collection of relevant documents suggests a link between this 
symptomatology and sarcoidosis or sarcoidosis-related cysts 
on other parts of the body.  The July and August 1991 VA 
clinical records noted cellulitis.  The September 1995 VA 
skin examination noted signs of past candidiasis on the 
breasts.  The October 1996 VA general examination indicated 
eschar on both breasts status post surgery.  However, the 
record does not include any indication as to the origin of 
these findings, with the exception of the October 1996 VA 
examination, in which an examiner described the noted eschar 
as status post surgery.  Because these records do not 
highlight the service-connected sarcoidosis or sarcoidosis-
related cysts as an etiology of the findings of a breast skin 
disorder, they cannot serve as competent medical evidence of 
such a relationship.  

The only remaining evidence suggesting such a relationship is 
the appellant's own testimony.  Generally, statements 
prepared by lay persons ostensibly untrained in medicine 
cannot constitute competent medical evidence to render a 
claim well grounded.  A lay person can certainly provide an 
eyewitness account of an appellant's visible symptoms.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994).  However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not indicate that the appellant possesses the 
requisite medical expertise to render a medical opinion as to 
the etiology of her claimed disorder.  

Because the record does include competent medical evidence 
linking the claimed disorder to a service-connected 
disability, the claim is not well grounded.  As the claim is 
not well grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its duty under § 5103(a) in 
the October 1996 statement of the case and in the March 1998 
supplemental statement of the case in which the appellant was 
informed that the reason for the denial of the claim was the 
lack of competent evidence linking the current disorder to 
service or a service-connected disability.  Further, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is needed to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for gastritis, the 
application to reopen the October 1987 rating decision is 
granted.

The claim of entitlement to service connection for gastritis 
is well grounded.  

Service connection for skin growths on the breasts secondary 
to service-connected cysts on the forearm, leg, and roof of 
the mouth and service-connected sarcoidosis is denied.  


REMAND

With respect to the claim of service connection for 
gastritis, the specific nature of the disorder is unclear 
from the evidence of record.  The appellant should be 
afforded a VA mwedical examination to determine the nature 
and etiology of the current gastric symptomatology.  

With respect to the other claims on appeal, the appellant 
seeks an evaluation in excess of 30 percent for a right 
shoulder disability and an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine.  Each 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, each is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
VA has a resulting statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The right shoulder disability is evaluated under the criteria 
of Diagnostic Code 5201 for limitation of the arm; the 
cervical spine disability is evaluated under the criteria of 
Code 5293 for intervertebral disc syndrome.  Because parts of 
these diagnostic codes evaluate limitation of motion, VA must 
consider the extent to which motion of the right shoulder and 
cervical spine are impacted by functional loss due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995) (involving degenerative arthritis and 
Diagnostic Code 5003); DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995) (involving shoulder movement and Code 5201); 
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991) (involving 
Code 5293).  See also VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 
1997) (Code 5293 involves a loss of range of motion).  

The appellant submitted to several VA examinations to 
determine the severity of her disabilities.  The record also 
contains numerous VA clinical records concerning her right 
shoulder and cervical spine disabilities.  This evidence does 
not provide adequate information to make informed 
determinations regarding these criteria.  Specifically, these 
examinations did not address the extent of any functional 
loss due to pain.  Where an examination is inadequate to 
evaluate functional loss due to pain, further factual 
development is needed.  See Hicks, 8 Vet. App. at 422; 
DeLuca, 8 Vet. App. at 207.  

To ensure a complete examination on which to rate the 
appellant's disabilities, including the impact of any pain 
and functional loss associated with right shoulder and 
cervical spine movement, the case is REMANDED for the 
following:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated her for the 
gastric, ulcer, right shoulder, and 
cervical spine disorders since January 
1998, and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any current 
gastrointestinal disorder.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  The pertinent history 
concerning the disorder should be 
obtained and all necessary tests and 
studies should be accomplished.  The 
report of examination should contain an 
account of all manifestations of any 
gastrointestinal disorder found.  The 
examiner should be asked to specify the 
nature and diagnosis of any current 
gastrointestinal disorder and render an 
opinion as to whether any such disorder 
is related to that symptomatology noted 
in the service medical records and the 
post-service medical evidence.  

3.  The RO should schedule the appellant 
for orthopedic and neurologic 
examinations to determine the nature and 
severity of the disabilities involving 
the right shoulder and cervical spine.  
The claims folder must be made available 
to the physicians for review in 
conjunction with the examinations.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies, including X-
ray studies and range of motion 
measurements, should be accomplished.  
The reports of examination should contain 
detailed accounts of all orthopedic and 
neurologic manifestations of the 
disabilities found to be present.  The 
examiners should be asked to determine 
the extent of any limitation of motion of 
the right shoulder and whether there is 
there is severe or pronounced recurring 
attacks of intervertebral disc syndrome, 
persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
and any intermittent relief from such 
symptomatology.  The examiners should 
also be asked to express an opinion , 
with regard to each disability, as to 
whether pain could significantly limit 
functional ability during flare-ups or 
with prolonged use and whether any pain 
or functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
In evaluating the right shoulder and cervical spine disorder 
claims, the RO should specifically consider the impact of any 
functional loss due to pain.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-08.  In evaluating the right 
shoulder disorder claim, the RO should also adjudicate the 
claim consistent with Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (because the appellant disagreed with an initial 
assignment of an evaluation, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings).  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals







